Citation Nr: 1442564	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  06-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diverticulosis with benign polyps to include as secondary to service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is of record.

The Board remanded these matters in October 2010, June 2012 and February 2014 for further development.  The case has now returned to the Board for appellate consideration.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's diverticulosis with colon polyps is not etiologically related to military service and was not caused by or aggravated by his service-connected duodenal ulcer.


CONCLUSION OF LAW

Diverticulosis with colon polyps was not incurred in or aggravated by active military service and it is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Letters dated in September 2005 and March 2006 satisfied the duty to notify provisions.  In this regard, the September 2005 letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for diverticulosis to include as secondary to a service-connected disability.  He was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The Veteran was notified of how VA determines the disability rating and effective date if his claim is granted in a March 2006 letter.  

The duty to notify the Veteran was fully satisfied after the initial AOJ decision.  This error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ readjudicated the case by way of the supplemental statement of the case issued in March 2009 after the proper notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claims, as the timing error did not affect the essential fairness of the adjudication.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination/opinion reports dated in August 2005, March 2006, February 2011 and March 2013, Social Security disability records, lay statements from the Veteran and a transcript of the June 2010 Board hearing.

The August 2005 and February 2011 (with a March 2011 addendum) VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran and conducted an evaluation of the Veteran with respect to his diverticulosis.  The examiners discussed the relevant evidence of record and documented the results of the evaluation.  Following the above, the examiners provided an opinion with an adequate explanation.  Based on the foregoing, the Board finds the VA examinations in August 2005 and February 2011 are adequate for adjudication purposes.  

The March 2006 and March 2013 VA opinions reveal that the clinicians reviewed the claims file and provided an opinion based on the evidence of record and general medical principles.  They included a clear explanation in support of their opinions.  Thus, the March 2006 and March 2013 VA opinions are adequate for adjudication purposes with respect to the issue service connection on a secondary basis.  

This issue was previously remanded in October 2010 to provide an opinion on whether the Veteran's current diagnosis of diverticulosis with benign polyps is etiologically related to active military service.  As discussed above, the claims file contains a February 2011 VA examination report that provides an opinion on whether the Veteran's diverticulosis with benign polyps is etiologically related to active military service with an adequate explanation.  The issue was remanded in June 2012 to obtain outstanding Social Security disability records and to provide another VA examination if new records regarding the Veteran's diverticulosis had been associated with the claims file.  The Veteran's Social Security disability records were associated with the claims file in June 2012.  As there was no new evidence with respect to the Veteran's diverticulosis, the RO/AMC did not schedule the Veteran for another VA examination.  This was consistent with the Board's remand request.  The Board remanded the issue for a third time in February 2013 to obtain a VA opinion on whether the Veteran's diverticulosis is aggravated by his service-connected duodenal ulcer.  The claims file contains a March 2013 VA opinion that is supported with a clear explanation based on the evidence of record and general medical knowledge.  Accordingly, the Board finds that there has been substantial compliance with the October 2010, June 2012 and February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the record presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Criteria and Analysis

The Veteran contends that he was diagnosed with ulcerative colitis during service and he is currently receiving treatment for ulcerative colitis and diverticulosis.  He explained that he has had recurrent stomach problems since active military service.  In the alternative the Veteran asserts that his current diverticulosis is secondary to his service-connected duodenal ulcers.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In assessing whether the Veteran is entitled to service connection for diverticulosis, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  An August 2005 VA examination provides a current diagnosis of diverticulosis with polyps.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records shows that in March 1972 a rectal biopsy resulted in the diagnosis of duodenal ulcers with possible early colitis.  He was provided with another rectal biopsy in April 1972 to rule out colitis.  The April 1972 rectal biopsy showed no diagnostic abnormalities.  The Veteran reported a history of bleeding ulcers and colitis in a September 1972 Report of Medical History.  The physician noted that the Veteran had stomach problems with frequent indigestion and gain of weight.  The September 1972 separation examination noted that the Veteran is currently being treated for bleeding ulcer and severe colitis.  The service treatment records reveal that the Veteran was not diagnosed with diverticulosis during service.  The first medical evidence of a diagnosis of diverticulosis was in November 2004, approximately 32 years after discharge from active military service.  

Furthermore, the evidence of record contains a negative medical opinion on whether the Veteran's diverticulosis is related to active military service.  After reviewing the medical records, taking a history, performing a medical examination and reviewing medical literature, the VA examiner in February 2011 concluded that the Veteran's diverticulosis with benign polyps is less likely as not related to any illness, injury and/or event in service.  The examiner determined that there was no documentation in the service treatment records to support any diagnosis of colon polyps or diverticulosis.  She noted that the Veteran reported first being diagnosed with colon polyps in 1976, but there are no medical records to support this history and this was four years post military service.  The Veteran was not diagnosed with diverticulosis until his colonoscopy in 2004 where the doctor noted a few small diverticula were present.  There is no mention of diverticulosis in the 2009 colonoscopy.  She determined that the etiology of the Veteran's diverticulosis was age, diet, genetics, obesity and sedentary lifestyle.  The Board finds that the VA opinion in February 2011 is persuasive and probative as the examiner reviewed the record and provided a clear explanation for his opinion based on the evidence of record, medical literature and clinical experience.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed)

The Board recognizes that the Veteran contends that his diverticulosis is related his active military service and that he has had recurrent stomach problems since active military service.  As noted above, lay persons can provide an account of observable symptoms, such as abdominal pain, stomach cramps, diarrhea and nausea, in service with recurrent or continuous symptoms since service.  See Jandreau, 492 F.3d at 1377.  However, lay assertions regarding certain medical matters, such as an opinion whether the Veteran's stomach problems are symptoms of diverticulosis or that his current diverticulosis is related to active military service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current diverticulosis and active military service.  Furthermore, service treatment records show that the Veteran complained of stomach problems in service; however, after two rectal biopsies in service, the Veteran was not diagnosed with diverticulosis.  

With respect to whether the Veteran's service-connected duodenal ulcer caused or aggravated the Veteran's current diverticulosis with benign polyps, the Board observes that the record contains a negative medical opinion.  Specifically, the examiner in August 2005 determined that the Veteran's diverticulosis with polyps is a separate entity from the duodenal ulcer and it is not related to his service-connected duodenal ulcer.  A March 2006 VA examination reveals that the examiner determined that the diverticulosis and hyperplastic colon polyps are separate entities which have no medical nexus to each other or the previous condition of peptic ulcer.  He explained that diverticulosis is a commonly seen condition which is seen in 30 percent of the population by the age of 60 and incidence increases with age.  It is thought to be caused by environmental or lifestyle and dietary factors with reduced fiber diet, reduced exercise and is age dependent.  Colon polyps are also thought to be due to dietary/environmental factors with increased fatty diet, intake of red meat, low fiber diet, cigarette smoking, obesity and it tends to run in families with genetic predisposition.  A VA physician in March 2013 provided the opinion that the service-connected duodenal ulcer less likely aggravated the Veteran's diverticulosis with benign polyps beyond normal progression.  She explained that she came to this conclusion based on findings that include the Veteran's duodenal ulcer has healed and that the duodenal ulcer has been asymptomatic for many years.  The physician also determined that there was no relation present between the colon polyps and the service-connected duodenal ulcer.  She noted that the duodenal ulcer is anatomically not proximate to the area where the Veteran has diverticulae.  The diverticulae are separate from the duodenum of small bowel, ileum and jejunum and considerable length of large bowel.  The duodenum and large bowel conditions would have originated from entirely different pathology without similar etiology.  Furthermore, she observed that there was a normal colon evaluation in 2013 with only internal hemorrhoids noted.  Therefore, she concluded there was no worsening or aggravation identified of any colon condition for any reason on the latest colonoscopy record.  The physician also stated that it was illogical to have any aggravation of a precious colon condition that has now resolved and a duodenal ulcer condition that is for the most part inactive or considered healed.  The Board finds that the VA medical opinions are persuasive and probative as the clinicians provided a clear explanation based on the evidence of record and medical knowledge.  

The Board notes that the Veteran asserts that his diverticulosis is caused by or aggravated by his service-connected duodenal ulcer.  Nonetheless, the Veteran is not competent to provide such medical opinion as it requires special medical knowledge.  The diagnosis of diverticulosis and the etiology thereof, is not the type of disability for which lay evidence may be competent.  See Kahana, 24 Vet. App. at 435.  Moreover, the lay contentions of a relationship between the Veteran's diverticulosis and duodenal ulcer are outweighed by the more probative VA opinions that were provided in August 2005, May 2006 and March 2013.

In this case, the record does not contain any probative medical evidence or opinion that would indicate the Veteran's diverticulosis with colon polyps are related to military service or his service-connected duodenal ulcer.  As discussed above, the only probative medical evidence of record asserts that the Veteran's diverticulosis with colon polyps are not related to military service and are not caused by or aggravated by his service-connected duodenal ulcer.

In conclusion, the evidence of record shows that there is no competent evidence of a diagnosis of diverticulosis in service and the probative medical opinions provide evidence against the claim that his diverticulosis with colon polyps are related to military service or is caused by or aggravated by service-connected duodenal ulcers.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for diverticulosis with colon polyps and service connection for diverticulosis with colon polyps is not warranted.


ORDER

Entitlement to service connection for diverticulosis with benign polyps to include as secondary to service-connected duodenal ulcer is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


